               Case 3:19-cv-02148-JCS Document 11 Filed 07/23/19 Page 1 of 2




 1   Mark L. Javitch (CA SBN 323729)
     Javitch Law Office
 2   480 S. Ellsworth Ave
     San Mateo, CA 94401
 3   Telephone: 650-781-8000
 4   Facsimile: 650-648-0705
     mark@javitchlawoffice.com
 5   Attorney for Plaintiff

 6
 7
 8
 9                                      UNITED STATES DISTRICT COURT

10                                     NORTHERN DISTRICT OF CALIFORNIA
                                           SAN FRANCISCO DIVISION
11
12
     BETH PASCAL                                              Case No.: 3:19-cv-02148-JCS
13                        Plaintiff,
                                                              NOTICE OF VOLUNTARY DISMISSAL
14   v.                                                       WITH PREJUDICE
15   KINGDOM HEALTHSHARE MINISTRIES,
     LLC, ONESHARE HEALTH, LLC
16
                        Defendants.
17
18          Beth Pascal, individually and by and through Plaintiff’s attorney, pursuant to Federal Rule of
19   Civil Procedure 41(a)(1)(A)(i), hereby gives notice that it is voluntarily dismissing Defendant

20   ONESHARE HEALTH, LLC and the entire case in full. In light of the parties’ settlement (Dkt. 9) on
     July 5, 2019, Under FRCP 41(a)(1)(B), Plaintiff specifies that the voluntary dismissal is WITH
21
     prejudice, with each side bearing its own costs and attorney’s fees.
22
23          Dated: July 23, 2019
24                                                Respectfully submitted,
25
26
27
                                                          1
28                                                                                             3:19-cv-02148-JCS
     Case 3:19-cv-02148-JCS Document 11 Filed 07/23/19 Page 2 of 2




 1                              By: /s/ Mark L. Javitch          .
                                Plaintiff’s Attorney
 2
                                Mark L. Javitch (SBN 323729)
 3                              Javitch Law Office
 4                              480 S. Ellsworth Ave
                                San Mateo, CA 94401
 5                              Telephone: 650-781-8000
                                Facsimile: 650-648-0705
 6                              mark@javitchlawoffice.com
 7                              Attorney for Plaintiff
 8                              Beth Pascal

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                       2
28                                                                   3:19-cv-02148-JCS
